     Case 2:18-cr-00019-JAM-KJN Document 127 Filed 08/10/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    UNITED STATES OF AMERICA,                         No. 2:18-cr-0019 JAM KJN P
12                       Respondent,
13            v.                                        ORDER
14    SAMMY DAVIS DEWITT MORGAN,
15                       Movant.
16

17           Movant, a federal prisoner proceeding pro se, filed a motion to vacate, set aside, or correct

18   his sentence pursuant to 28 U.S.C. § 2255. The matter was referred to a United States Magistrate

19   Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20           On June 9, 2021, the magistrate judge filed findings and recommendations herein which

21   were served on all parties and which contained notice to all parties that any objections to the

22   findings and recommendations were to be filed within twenty-one days. Movant filed timely

23   objections to the findings and recommendations. No reply was filed.

24           In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this

25   court has conducted a de novo review of this case. Having carefully reviewed the entire file, the

26   court finds the findings and recommendations to be supported by the record and by proper

27   analysis.

28   /////
                                                        1
     Case 2:18-cr-00019-JAM-KJN Document 127 Filed 08/10/21 Page 2 of 2


 1          Accordingly, IT IS HEREBY ORDERED that:
 2          1. The findings and recommendations filed June 9, 2021, are adopted in full;
 3          2. Movant’s July 15, 2020, motion attacking his sentence under 28 U.S.C. § 2255 (ECF
 4   No. 53) is denied;
 5          3. The court declines to issue the certificate of appealability referenced in 28 U.S.C.
 6   § 2253; and
 7          4. The Clerk of the Court is directed to close the companion civil case, No. 2:20-cv-1430
 8   JAM KJN P, and to enter judgment.
 9

10
     Dated: August 9, 2021                          /s/ John A. Mendez
11
                                                    THE HONORABLE JOHN A. MENDEZ
12                                                  UNITED STATES DISTRICT COURT JUDGE
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
